EXAMINER'S AMENDMENT

This allowance is in response to the amendment filed December 20, 2021 by which claims 1 and 12 were amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 1 of claims 4, 9 and 10, “claim1” has been changed to --claim 1--, i.e., a space has been placed between “claim” and “1”.


				     EXAMINER’S COMMENT

	Applicant’s arguments, regarding the drawing objections (i.e., Although Applicant has used red and green markings in marked up figures in the arguments, the papers have been scanned in as black and white, the Examiner fully understands Applicant’s arguments based on the discussion) and the Section 112, 2nd paragraph rejections, advanced in the Office action mailed October 7, 2021 are found to be persuasive and thus have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 5, 2022